Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED LEASE

This FIRST AMENDMENT TO AMENDED AND RESTATED LEASE (“First Amendment”) is made
and entered into as of June 5, 2017, by and between KILROY REALTY, L.P., a
Delaware limited partnership (“Landlord”), and NEUROCRINE BIOSCIENCES, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord (as successor-in-interest to DMH CAMPUS INVESTORS, LLC, a Delaware
limited liability company) and Tenant are parties to that certain Amended and
Restated Lease dated November 1, 2011 (the “Lease”), pursuant to which Tenant
leases approximately 140,591 rentable square feet of space (the “Premises”)
comprising the entirety of the building (the “Building”) located at 12780 El
Camino Real, San Diego, California.

B. The parties desire to amend the Lease on the terms and conditions set forth
in this First Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this First Amendment.

2. Premises.

2.1 Remeasurement and Modification of Premises. Notwithstanding any provision to
the contrary set forth in the Lease, Landlord and Tenant acknowledge and agree
that (i) due to the expansion of the lobby of the Building (pursuant to
Section 1.2 of the Work Letter attached hereto as Exhibit A (the “Work
Letter”)), the size of the Premises shall increase at some time prior to the
commencement of the “Extended Term” (as that term is defined in Section 3.1
below), and (ii) accordingly, effective as of the commencement of such Extended
Term (i.e., on January 1, 2020), and thereafter continuing throughout the
Extended Term, the rentable area of the Premises shall be conclusively deemed to
be 141,091 rentable square feet of space. The Premises and the Building shall
not be subject to remeasurement or modification during the Extended Term.

2.2 Condition of the Premises. Landlord and Tenant acknowledge that Tenant has
been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to

 

-1-



--------------------------------------------------------------------------------

accept the Premises in its presently existing, “as is” condition. Except as
expressly set forth in the Work Letter, Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises, subject to Landlord’s ongoing repair and maintenance
obligations as and to the extent set forth in the Lease.

2.3 Temporary Premises. Subject to the terms hereof, Landlord shall, in
consideration for Tenant’s entering into this First Amendment, grant Tenant the
right to temporarily lease approximately 11,135 rentable square feet of space,
commonly known as Suite 200 (the “Temporary Premises”) located in that certain
Landlord-owned building located at 12340 El Camino Real (the “Temporary
Building”), as set forth more particularly on Exhibit B attached hereto, to
Tenant for the conduct of Tenant’s business for the use permitted by the Lease
in accordance with the terms of the Lease only. Tenant hereby acknowledges that
(x) the Temporary Premises are currently occupied (but not currently in use) by
another tenant of the Temporary Building pursuant to a lease term that is
scheduled to expire on October 31, 2018, and (y) while Landlord agrees to use
commercially reasonable efforts to secure, and believes that it shall be able to
so secure the Temporary Premises for Tenant’s use during the “Temporary Premises
Term” (as that term is defined below), if Landlord is nevertheless unable for
any reason to deliver possession of the Temporary Premises to Tenant on any
specific date, then Landlord shall not be subject to any liability for its
failure to do so, and such failure shall not affect the validity of the Lease or
the obligations of Tenant hereunder; provided, however, Landlord covenants
(a) not to extend the current lease or enter into a new lease for such Temporary
Premises adversely affecting Tenant’s possession of the Temporary Premises
during the Temporary Premises Term, and shall use commercially reasonable
efforts to deliver possession of the Temporary Premises to Tenant on or before
March 1, 2018 in its presently-existing “as-is” condition (subject to Landlord’s
performance of the “Temporary Premises Improvements” (defined below), and
(b) that if Landlord is unable to deliver such Temporary Premises by the
Temporary Premises Commencement Date (as defined below), Landlord shall provide
Tenant with other reasonably comparable commercial office space reasonably
suitable to Tenant of between 11,000 and 20,000 rentable square feet within a
two mile radius of the Project. At Landlord’s sole cost and expense, Landlord
agrees to (i) apply one (1) coat of Building standard paint to the painted
walls, doors, door frames, trim and baseboards of the Temporary Premises as
reasonably and mutually agreed upon in the paint colors and specifications
reasonably and mutually agreed upon, (ii) install new Building standard carpet
in the carpeted areas of the Temporary Premises in the colors and specifications
reasonably and mutually agreed upon, and (iii) demolish certain non-structural
private offices in the Temporary Premises, as reasonably and mutually agreed
upon (collectively, the “Temporary Premises Improvements”). All such Temporary
Premises Improvements shall be deemed the property of Landlord and shall be
completed to Landlord’s “Building standard” condition, using Building standard
methods, materials and procedures to be designated by Landlord. The term of
Tenant’s lease of the Temporary Premises (the “Temporary Premises Term”) shall
commence on the date upon which Landlord delivers possession of the Temporary
Premises to Tenant (the “Temporary Premises Commencement Date”), and shall
terminate on or about November 1, 2018 (the “Temporary Premises Expiration
Date”), based on the mutual agreement of Landlord and Tenant such that Tenant
may use the Temporary Premises during the phased construction of relevant
portions of its “Improvements” as defined in and to be constructed pursuant to
the Work Letter. Notwithstanding the foregoing, if Tenant experiences delays in
completing the Improvements due to events of force majeure (as that term is
defined in Section 20.16 of the

 

-2-



--------------------------------------------------------------------------------

Lease, but excluding permitting delays), then the Temporary Premises Expiration
Date shall be extended one day for each day of such force majeure delays.
Tenant’s possession of the Temporary Premises shall be subject to the terms and
conditions of the Lease as though such Temporary Premises was the Premises,
provided that (A) Tenant shall have no obligation to pay Monthly Rental with
respect to the Temporary Premises during the Temporary Premises Term, (B) Tenant
shall nevertheless be responsible for the payment of its pro-rata share of the
costs related to operating the HVAC air handlers serving the Temporary Premises,
(C) Tenant shall pay directly to the utility company pursuant to the utility
company’s separate meters (or to Landlord, to the extent Tenant has not assumed
responsibility for the payment to the utility company under such separate meters
by the Temporary Premises Commencement Date), the cost of all electricity
provided to and/or consumed in the Temporary Premises during the Temporary
Premises Term (including normal and excess consumption), (D) Tenant shall
reimburse Landlord for the janitorial costs incurred in connection with its
occupancy of the Temporary Premises during the Temporary Premises Term (which
janitorial costs shall include, but shall not be limited to, night cleaning of
the Temporary Premises, and day porter service for the Temporary Building), all
of which shall be reasonably and equitable determined by Landlord, (E) Tenant
shall have no right to assign, sublease or otherwise transfer its interest with
respect to the Temporary Premises, (F) except for the Temporary Premises
Improvements, Tenant shall accept the Temporary Premises in its existing “as is”
condition and Landlord shall have no obligation to provide or pay for
improvements of any kind with respect to the Temporary Premises, subject to
Landlord’s ongoing repair and maintenance obligations as and to the extent set
forth in the Lease, (G) Tenant shall not make any alterations or improvements to
the Temporary Premises or any portion thereof, without Landlords prior written
approval, which approval may be withheld or conditioned in Landlord’s sole
discretion, and (H) the terms of the Work Letter shall be inapplicable to the
Temporary Premises. Tenant shall quit and surrender possession of the Temporary
Premises to Landlord in as good order and condition as when Tenant took
possession (and as thereafter improved by Landlord), reasonable wear and tear
and repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Temporary Premises all debris,
rubbish, phone systems, cabling, wires and lines, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Temporary Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Temporary Premises and Temporary Building resulting
from such removal. If Tenant fails to vacate and surrender the Temporary
Premises to Landlord on or before the Temporary Premises Expiration Date (as the
same may have been extended due to events of force majeure), Tenant shall be
deemed to be holding over in such Temporary Premises and Monthly Rental shall
commence to accrue with respect to the Temporary Premises at a monthly rate
equal to Five and 00/100 Dollars ($5.00) per rentable square foot of the
Temporary Premises; provided, however, nothing contained herein shall be
construed as consent by Landlord to any holding over by Tenant in the Temporary
Premises, and Landlord expressly reserves the right to require Tenant to
surrender possession of the Temporary Premises to Landlord as provided in the
Lease upon the terms and conditions set forth in this First Amendment.

 

-3-



--------------------------------------------------------------------------------

3. Term.

3.1 Extended Term. Pursuant to the Lease, the Term is scheduled to expire on
December 31, 2019. Landlord and Tenant hereby agree to extend the Term for a
period ten (10) years, from January 1, 2020, through December 31, 2029 (the
“Extended Term”), on the terms and conditions set forth in the Lease, as hereby
amended by this First Amendment, unless sooner terminated as provided in the
Lease.

3.2 Remaining Options to Extend Term. Landlord and Tenant acknowledge and agree
that the Extended Term provided herein shall be deemed not to represent the
first of Tenant’s two (2) options to extend the Term as provided in Section 2.2
of the Lease, and accordingly, Tenant shall retain and continue to have both of
such two (2) options to extend the Term for a period of ten (10) years each, in
accordance with, and pursuant to the terms of, Section 2.2 of the Lease.

4. Rent.

4.1 Monthly Rental Before Extended Term. Prior to June 1, 2017, Tenant shall
continue to pay Monthly Rental pursuant to the terms of the Lease.
Notwithstanding anything to the contrary set forth in the Lease, commencing on
June 1, 2017, and continuing through December 31, 2019 (i.e., the day
immediately preceding the start of the Extended Term), Tenant shall pay the
Monthly Rental for the Premises as follows:

 

Period During
Original Term

   Annualized
Rental    Monthly Rental    Monthly Rental Rate
per Square Foot

June 1, 2017 – May 31, 2018*

   $5,904,822.00    $492,068.50    $3.50

June 1, 2018 – May 31, 2019

   $6,081,966.66    $506,830.56    $3.61

June 1, 2019 – December 31, 2019

   $6,264,425.66    $522,035.47    $3.71

 

*

Subject to the terms set forth in Section 4.3 below, the Monthly Rental
attributable to the three (3) month period commencing on July 1, 2017 and ending
on September 30, 2017 shall be abated.

4.2 Monthly Rental During Extended Term. Notwithstanding anything to the
contrary set forth in the Lease, commencing on January 1, 2020 and continuing
throughout the Extended Term, Tenant shall pay Monthly Rental for the Premises
as follows:

 

Period During
Extended Term

   Annualized
Rental    Monthly Rental    Monthly Rental Rate
per Square Foot

January 1, 2020 – May 31, 2020

   $6,286,704.56    $523,892.05    $3.71

 

-4-



--------------------------------------------------------------------------------

June 1, 2020 –
May 31, 2021

   $6,475,305.70    $539,608.81    $3.82

June 1, 2021 –
May 31, 2022

   $6,669,564.87    $555,797.07    $3.94

June 1, 2022 –
May 31, 2023

   $6,869,651.81    $572,470.98    $4.06

June 1, 2023 –
May 31, 2024

   $7,075,741.37    $589,645.11    $4.18

June 1, 2024 –
May 31, 2025

   $7,288,013.61    $607,334.47    $4.30

June 1, 2025 –
May 31, 2026

   $7,506,654.02    $625,554.50    $4.43

June 1, 2026 –
May 31, 2027

   $7,731,853.64    $644,321.14    $4.57

June 1, 2027 –
May 31, 2028

   $7,963,809.25    $663,650.77    $4.70

June 1, 2028 –
May 31, 2029

   $8,202,723.52    $683,560.29    $4.84

June 1, 2029 –
December 31, 2029

   $8,448,805.23    $704,067.10    $4.99

4.3 Abated Monthly Rental. Provided that Tenant is not then in default of the
Lease (as hereby amended) (beyond the expiration of any applicable notice and
cure period set forth in the Lease, as amended), then during the three (3) month
period commencing on July 1, 2017 and ending on September 30, 2017 (the “Rent
Abatement Period”), Tenant shall not be obligated to pay any Monthly Rental
otherwise attributable to the Premises during such Rent Abatement Period (the
“Rent Abatement”). Landlord and Tenant acknowledge that the aggregate amount of
the Rent Abatement equals $1,476,205.50 (i.e., $492,068.50 per month). Tenant
acknowledges and agrees that during such Rent Abatement Period, such abatement
of Monthly Rental for the Premises shall have no effect on the calculation of
any future increases in Monthly Rental, Operating Expenses or Taxes payable by
Tenant pursuant to the terms of the Lease, which increases shall be calculated
without regard to such Rent Abatement. Additionally, Tenant shall be obligated
to pay all Additional Rental during the Rent Abatement Period. Tenant
acknowledges and agrees that the foregoing Rent Abatement has been granted to
Tenant as additional consideration for entering into this First Amendment, and
for agreeing to pay the rent and perform the terms and conditions otherwise
required under the Lease (as

 

-5-



--------------------------------------------------------------------------------

hereby amended). If Tenant shall be in default under the Lease (as hereby
amended) and shall fail to cure such default within the notice and cure period,
if any, permitted for cure pursuant to the Lease (as hereby amended), or if the
Lease (as hereby amended) is terminated for any reason, other than as the result
of casualty or condemnation, then the dollar amount of the unapplied portion of
the Rent Abatement as of such default or termination shall be converted to a
credit to be applied to the Monthly Rental applicable at the end of the Extended
Term and Tenant shall immediately be obligated to begin paying Monthly Rental
for the Premises in full.

4.4 Operating Expenses and Taxes. Prior to and during the Extended Term, Tenant
shall continue to be obligated to pay Tenant’s Pro Rata Share of the annual
Operating Expenses and Taxes in accordance with the terms of the Lease.

5. Right of First Offer. Landlord hereby grants to the named Tenant in this
First Amendment (the “Original Tenant”) and any “Permitted Assignee” (as that
term is defined in Section 10.1 of the Lease) an ongoing right of first offer
with respect to all of the rentable space located in the “Front Building” (as
that term is defined in the Lease) located at 12790 El Camino Real (the “First
Offer Space”). Such right of first offer shall be subordinate to all current
rights of other tenants of the Project (i.e., either (i) the existing rights of
third-party tenants directly leasing all or any portion of the First Offer
Space, and/or (ii) the existing rights of third-party tenants which both relate
to the First Offer Space and are set forth in leases of space in the Project
existing as of the date hereof, including, without limitation, any expansion,
first offer, first refusal, first negotiation and other rights, regardless of
whether such rights are executed strictly in accordance with their respective
terms or pursuant to a lease amendment or a new lease (the “Superior Rights”).
Notwithstanding any contrary provision in the lease of any Superior Right
Holder, such rights of any Superior Right Holder shall continue to be Superior
Rights in the event that such Superior Right Holder’s lease is renewed or
otherwise modified (but only to the extent the renewal right and corresponding
extension periods are currently set forth in such lease, but regardless of
whether such renewal is executed strictly in accordance with their respective
terms or such renewal is consummated pursuant to a lease amendment or a new
lease so long as the same does not extend beyond the corresponding extension
periods contemplated by such existing renewal rights). All such existing tenants
of the First Offer Space, and all such third party tenants in the Project
holding Superior Rights, and any tenants under subsequent “Intervening Leases”
(as that term is defined in Section 5.6, below) are collectively referred to as
the “Superior Right Holders”. Landlord and Tenant hereby acknowledge and agree
that such Superior Right Holders shall only be (A) the current tenants under
subject leases as of the date of this Fourth Amendment, or (B) the assignees of
such leases who take an assignment from the existing tenant pursuant to a
provision in such leases, but only to the extent Landlord does not have the
right to consent (e.g., permitted transferee assignees). Tenant’s right of first
offer shall be on the terms and conditions set forth in this Section 5. The
Superior Rights and Superior Right Holders are set forth on Exhibit C attached
hereto.

5.1 Procedure for Offer. Subject to the terms of this Section 5, Landlord shall
notify Tenant (the “First Offer Notice”) from time to time when the First Offer
Space or any portion thereof will become available for lease to third parties,
subject to the rights of any Superior Right Holder. Pursuant to such First Offer
Notice, Landlord shall offer to lease to Tenant the then available First Offer
Space. The First Offer Notice shall describe the space so offered to Tenant and
the “First Offer Rent” (as that term is defined in Section 5.3 below), and other
fundamental material economic terms (collectively, the “Key Economic Terms”)
upon which Landlord is willing to lease such space. In no event shall Landlord
have the obligation to

 

-6-



--------------------------------------------------------------------------------

deliver a First Offer Notice (and Tenant shall have no right to exercise its
right under this Section 5) to the extent that the “First Offer Commencement
Date,” as that term is defined in Section 5.4 below, is anticipated by Landlord
to occur on or after the last three (3) years of the Extended Term or any
exercised Renewal Term (the “ROFO Black Out Period”).

5.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord (the “First Offer Exercise Notice”) of
Tenant’s election to exercise its right of first offer with respect to the
entire space described in the First Offer Notice on the terms contained in such
notice, provided that Tenant may, at its option and as part of such First Offer
Exercise Notice, object to the First Offer Rent contained in the First Offer
Notice, in which case the parties shall follow the procedure, and the First
Offer Rent shall be determined, as set forth in Section 2.2 of the Lease. If
Tenant does not timely deliver the First Offer Exercise Notice within such ten
(10) business day period, then Landlord shall be free to lease the space
described in the First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires; provided, however, Landlord shall not lease such First
Offer Space to a third party on Key Economic Terms less than ninety-five percent
(95%) as favorable to Landlord as the Key Economic Terms offered in such First
Offer Notice to Tenant, without first providing Tenant with a new First Offer
Notice (the “Additional Notice”) on such reduced Key Economic Terms in
accordance with the terms, provisions and procedures set forth in this
Section 5.2.; provided, however, in connection with the foregoing analysis, the
Key Economic Terms shall collectively be determined on a net effective basis
(e.g., an “apples” to “apples” basis). If Tenant thereafter wishes to exercise
its right of first offer with respect to the Additional Notice, Tenant shall
deliver the First Offer Exercise Notice to Landlord within ten (10) business
days of delivery of such Additional Notice to Tenant (which procedure shall be
repeated until Landlord enters into a lease or lease amendment with respect to
such First Offer Space which does not require Landlord to deliver another
Additional Notice to Tenant pursuant to the terms hereof or Tenant timely
exercises such right of first offer, as applicable). In addition, in the event
an Intervening Lease is not entered into within nine (9) months following the
expiration of such ten (10) business day period, then Tenant shall again be
eligible to receive a First Offer Notice for the applicable First Offer Space.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first offer, if at all, with respect to all of the
identified space offered by Landlord to Tenant under any corresponding First
Offer Exercise Notice, and Tenant may not elect to lease only a portion thereof.

5.3 First Offer Space Rent. The rent payable by Tenant for the First Offer Space
(the “First Offer Rent”) shall be equal to the “Fair Market Rental Rate,” as
that term is defined and determined in Section 2.2 of the Lease, for the First
Offer Space.

5.4 Construction In First Offer Space. Tenant shall take the First Offer Space
in its “as is” condition, and the construction of improvements in the First
Offer Space shall comply with the terms of Section 8.4 of the Lease, subject
only to any improvement allowance to which Tenant may be entitled as shall have
been set forth in the corresponding First Offer Notice.

 

-7-



--------------------------------------------------------------------------------

5.5 Amendment to Lease. If Tenant timely exercises Tenant’s right to lease the
First Offer Space as set forth herein, then Landlord and Tenant shall within
thirty (30) days thereafter execute an amendment to the Lease for such First
Offer Space upon the terms and conditions as set forth in the First Offer Notice
and this Section 5. The rentable square footage of any First Offer Space leased
by Tenant shall be as set forth in the First Offer Notice and shall be in
accordance with Landlord’s then current standard of measurement for the
Building. Tenant shall commence payment of rent for the First Offer Space, and
the term of Tenant’s lease of the First Offer Space shall commence as set forth
in the First Offer Notice (the “First Offer Commencement Date”) and shall
terminate coterminously with the end of the Extended Term (or if applicable,
exercised Renewal Term).

5.6 Termination of Right of First Offer. Tenant’s rights under this Section 5
shall be personal to the Original Tenant and any Permitted Assignees and may
only be exercised by the Original Tenant and any Permitted Assignees (and not
any assignee, sublessee or other transferee of the Original Tenant’s interest in
the Lease, except with respect to a Permitted Assignee) if the Original Tenant
or any Permitted Assignee occupies at least eighty percent (80%) of the original
Premises (prior to the exercise of any rights of first offer). The right of
first offer granted herein shall not terminate as to particular First Offer
Space upon the failure by Tenant to exercise its right of first offer with
respect to such First Offer Space as offered by Landlord and Landlord shall
re-offer such space to Tenant upon the expiration or earlier termination of any
lease (an “Intervening Lease”) entered into by Landlord prior to the ROFO Black
Out Period following Tenant’s failure to timely exercise its right to lease the
First Offer Space, subject, however, to Landlord’s right to renew any such
Intervening Lease, irrespective of whether any such renewal is initially set
forth in such lease or is subsequently granted or agreed upon, and regardless of
whether any such renewal is exercised strictly in accordance with its terms or
pursuant to a lease amendment or a new lease. In addition, any renewal rights
for the space subject to the Intervening Lease granted under an Intervening
Lease shall be deemed to be “Superior Rights”, and the tenant under any
Intervening Lease shall be a “Superior Right Holder”. Tenant shall not have the
right to lease First Offer Space, as provided in this Section 5, if, as of the
date of the attempted exercise of any right of first offer by Tenant, or, at
Landlord’s option, as of the scheduled date of delivery of such First Offer
Space to Tenant, Tenant is in economic or material non-economic default under
the Lease (beyond the expiration of any applicable notice and cure period set
forth in the Lease, as amended).

6. Letter of Credit.

6.1 Decrease in L-C Amount. Landlord and Tenant hereby acknowledge that the
“Amended Letter of Credit”, as that term is defined in Section 4.7 of the Lease,
currently held by Landlord is in the amount of $4,570,000.00. In connection with
this First Amendment, Landlord and Tenant hereby agree that the L-C Amount shall
be decreased to a stipulated amount equal to $3,000,000.00 (the “New L-C
Amount”) unless and to the extent Tenant utilizes all or any portion of the
“Additional Allowance” (as that term is defined in Section 2.4 of the Work
Letter) in which event the Monthly Rental shall increase per the terms set forth
therein and the New L-C Amount shall increase accordingly. Accordingly,
concurrently with Tenant’s execution and delivery of this First Amendment to
Landlord, Tenant shall be entitled to provide Landlord with an amendment to the
L-C (in form and content reasonably acceptable to Landlord) in order that the
L-C, as amended, is initially in the New L-C Amount of $3,000,000.00 (but
subject to

 

-8-



--------------------------------------------------------------------------------

increase vis-à-vis Additional Allowance, as set forth hereinabove). This
Section 6 shall replace Section 4.7 of the Lease in its entirety.

6.2 Conditional Reduction in New L-C Amount. Notwithstanding anything to the
contrary in the Lease, provided that (a) Tenant maintains a market
capitalization in excess of Five Billion Dollars ($5,000,000,000.00) (the
“Required Threshold”) at all times during the fifth (5th) full year of the
Extended Term and delivers reasonable supporting documentation to Landlord
evidencing the same, and (b) Tenant is not in default under the Lease (beyond
the applicable notice and cure periods) at the expiration of the fifth
(5th) full year of the Extended Term, the New L-C Amount shall be subject to
further reduction by fifty percent (50%) (i.e., to $1,500,000.00 (assuming no
Additional Allowance is utilized, or to fifty percent (50%) of the ultimately
determined New L-C Amount if Additional Allowance is utilized), the “50% L-C
Amount”) upon the first day of the sixth (6th) full year of the Extended Term.
In the event Tenant does not satisfy the Required Threshold during the entire
fifth (5th) full year of the Extended Term, then at any time thereafter during
the remainder of the Extended Term (i.e., following the fifth (5th) year of the
Extended Term) Tenant satisfies the Required Threshold for twelve
(12) consecutive calendar months and delivers reasonable supporting
documentation to Landlord evidencing the same, the New L-C Amount shall be
subject to reduction to the 50% L-C Amount. In the event that the New L-C Amount
is reduced to the 50% L-C Amount pursuant to this Section 6.2, then Tenant may
deliver to Landlord an amendment to the Amended Letter of Credit properly
reducing the New L-C Amount at any time on or after the applicable reduction
date. Tenant shall pay all expenses, points and fees incurred by Tenant or
Landlord in connection with any such amendment to the Amended Letter of Credit.

7. California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the Premises have not undergone
inspection by a Certified Access Specialist (CASp). As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as follows:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows: (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant’s sole cost and expense, by a CASp
designated by Landlord, subject to Landlord’s reasonable rules and requirements;
(b) Tenant, at its sole cost and expense, shall be responsible for making any
improvements or repairs within the Premises to correct violations of
construction-related accessibility standards; and (c) if anything done by or for
Tenant in its use or occupancy of the Premises shall require any improvements or
repairs to the Building or Project (outside the Premises) to correct violations
of construction-related accessibility standards, then Tenant shall reimburse
Landlord upon demand, as Additional Rental, for the cost to Landlord of
performing such improvements or repairs.

 

-9-



--------------------------------------------------------------------------------

8. Water Sensors. Tenant, as part of the Improvements, shall be responsible for
installing web-enabled wireless water leak sensor devices designed to alert the
Tenant on a twenty-four (24) hour seven (7) day per week basis if a water leak
is occurring in the Premises (which water sensor device(s) located in the
Premises shall be referred to herein as “Water Sensors”). The Water Sensors
shall be installed in any areas in the Premises where water is utilized (such as
sinks, pipes, faucets, water heaters, coffee machines, ice machines, water
dispensers and water fountains) (the “Sensor Areas”). Notwithstanding the
foregoing, in no event shall Tenant be required to expend more than $2,000.00 in
connection with the installation of Water Sensors in the Sensor Areas, and any
costs above $2,000.00 shall be borne solely by Landlord. With respect to the
installation of any such Water Sensors, Tenant shall obtain Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, use an experienced and qualified contractor reasonably designated by
Landlord, and comply with all of the other provisions of the Work Letter. Tenant
shall, at Tenant’s sole cost and expense, pursuant to the Lease keep any Water
Sensors located in the Premises (whether installed by Tenant or someone else) in
good working order, repair and condition at all times during the Lease Term.
Notwithstanding any provision to the contrary contained herein, Landlord has
neither an obligation to monitor, repair or otherwise maintain the Water
Sensors, nor an obligation to respond to any alerts it may receive from the
Water Sensors or which may be generated from the Water Sensors. Tenant shall
leave the Water Sensors in place together with all necessary user information
such that the same may be used by a future occupant of the Premises (e.g., the
Water Sensors shall be unblocked and ready for use by a third-party.

9. Broker. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than Landlord’s use of Cushman &
Wakefield (the “Broker”), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this First Amendment.
Landlord shall pay the fees of the Broker pursuant to a separate agreement and
Landlord shall indemnify Tenant for any claim made by Broker against either
party. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any use or dealings
with any real estate broker or agent, occurring by, through, or under the
indemnifying party. The terms of this Section 9 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended.

10. No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”:

KILROY REALTY, L.P.,

a Delaware limited partnership

By:   Kilroy Realty Corporation,   a Maryland corporation   Its: General Partner

 

By:   /s/ Heidi R. Roth Name:   Heidi R. Roth Its:   CAO and Controller

 

By:   /s/ Nelson Ackerly Name:   Nelson Ackerly Its:   Senior Vice President

 

“TENANT”:

NEUROCRINE BIOSCIENCES, INC.,

a Delaware corporation

By:   /s/ Darin Lippoldt Name:   Darin Lippoldt Its:   Secretary

 

By:   /s/ Tim Coughlin Name:   Tim Coughlin Its:   VP

 

-11-